Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to arguments
Below are applicant’s main arguments filed on 4/22/2021 and examiner’s response to the arguments:
Applicant argues (regarding claims 1, 15 and 20), “Lee fails to teach at least the claimed feature of "determining a replenishment value based on a minimum credit value among a plurality of credit values that are assigned to a plurality of communications nodes, which communicate through the communications medium" (emphasis added), as recited in claim 1” (pg. 9 of applicant’s response) and provides following in support of the arguments:
“Lee teaches a credit based round robin scheduler. In particular, Lee teaches that Sk is weighted moving average at period k. (See paragraph [0088] of Lee). Lee also teaches that if no differentiation of services is required, the credit size is set as c = [Sk], for all queues (or classes), where [x] means the smallest integer which is greater than or equal to x. (See [0104] of Lee).
However, although Lee teaches resetting the credit size for all queues to the smallest integer that is greater than or equal to weighted moving average, Lee still fails to teach that the weighted moving average is the minimum credit value among credit values that are assigned to communications nodes. In addition, Lee fails to teach determining a replenishment value based on the minimum credit value among multiple credit values assigned to multiple communications nodes” (pgs. 9-10 of applicant’s response).
Examiner’s response: In the last office action, examiner stated, “The teaching of Lee suggests that the credit value assigned is based on a moving average and the credit value assigned is an integer of minimum value not less than the moving average. Assigned credit value is dynamically changed based 
As stated in the office action, the “minimum” of the claim element, as stated in the argument, "determining a replenishment value based on a minimum credit value among a plurality of credit values that are assigned to a plurality of communications nodes, which communicate through the communications medium" (emphasis added), may be interpreted in a broad sense. As examiner stated in the office action, there is neither a predefined “minimum”, nor an absolute “minimum”, in the claim. As per examiner’s office action, the minimum is decided each time based on the moving average and therefore, “minimum” of the claim may be interpreted broadly, the way examiner interpreted it.
Applicant’s argues (regarding claims 11 and 18), “Lee in view Jain and further in view of Ban fails to teach at least the claimed feature of "wherein granting or denying access to the communications medium to the communications node during the communications round based on the credit value comprises: comparing the credit value with a credit threshold; if the credit value is greater than the credit threshold, allowing the communications node to transmit a data frame through the communications medium in a predetermined time slot during the communications round; and if the credit value is less than the credit threshold, allowing the communications node to transmit a stall message that indicates the communications node is not allowed to transmit the data frame through the communications medium in the predetermined time slot during the communications round (emphasis added), as recited in claim 11” (pgs. 11-12 of applicant’s response), and provides the following in support of the argument:
“Ban teaches that every multicast message decrements max credits by its size and when max credits falls below 0, a sender asks all receivers for new credits and blocks until all credits have been received from all members. (See [0071] of Ban). However, although Ban teaches that a sender asks all receivers for new credits and blocks until all credits have been received from all members, Ban still fails to teach allowing a receiver to transmit a stall message that indicates the receiver is not allowed to transmit the data frame through a communications medium in a predetermined time slot during a communications round” (pg. 12), and
“there is no teaching in Ban regarding if a credit value is less than a credit threshold, allowing a communications node to transmit a stall message that indicates the communications node is not allowed to transmit data frame through a communications medium in a predetermined time slot during a communications round” (pg. 13).
Examiner’s response: As stated in the office action, in the same scenario when credit falls below a limit, Ban blocks a communication node from transmission. The disclosure by Ban, which is also cited by applicant’s response (pg. 13 of applicant’s response), “Every multicast message (we don't consider unicast messages) decrements max credits by its size. When max_credits falls below 0, the sender asks all receivers for new credits and blocks until all credits have been received from all members”, implies blocking performs the same function as the stall message not allowing transmission until enough credit is available. The teaching of claim element is implied by broad interpretation of the disclosure in the prior art.
Examiner does not think the claimed element, i.e. use of stall message to indicate that communication node is not allowed data transmission through the medium, is more than the predictable use of prior art elements according to their established functions as disclosed by Ban. Ban, though does not teach about stall message, teaches about blocking a communication node from transmission which performs the same function as the claim element.


/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462